FILED
                             NOT FOR PUBLICATION                            OCT 04 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SEAN S. SHALLOW,                                 No. 12-16226

               Plaintiff - Appellant,            D.C. No. 2:11-cv-01886-ROS

  v.
                                                 MEMORANDUM *
MOLLEN IMMUNIZATION CLINIC; et
al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Roslyn O. Silver, Chief Judge, Presiding

                           Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Sean S. Shallow appeals pro se from the district court’s judgment dismissing

his employment action alleging violations under Title VII and the Americans with

Disabilities Act (“ADA”), as well as state law. We have jurisdiction under 28


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo a dismissal for failure to state a claim under

Fed. R. Civ. P. 12(b)(6). Wood v. City of San Diego, 678 F.3d 1075, 1080 (9th Cir.

2012). We affirm.

        The district court properly dismissed Shallow’s action because Shallow

failed to allege a cognizable claim for relief in his first amended complaint. See

Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121-22 (9th Cir. 2008)

(“A Rule 12(b)(6) dismissal may be based on either a ‘lack of a cognizable legal

theory’ or ‘the absence of sufficient facts alleged under a cognizable legal theory.’”

(citation omitted)); see also 42 U.S.C. § 2000e-2 (Title VII prohibits

discrimination on the basis of “race, color, religion, sex, or national origin”); Ariz.

Rev. Stat. Ann. § 12-541 (one-year statute of limitations for slander or libel

claims); Bates v. United Parcel Serv., Inc., 511 F.3d 974, 988 (9th Cir. 2007) (en

banc) (elements of a discrimination claim under the ADA); Dube v. Likins, 167
P.3d 93, 104 (Ariz. Ct. App. 2007) (elements of a defamation claim under Arizona

law).

        The district court did not abuse its discretion by denying Shallow additional

leave to amend. See Abagninin v. AMVAC Chem. Corp., 545 F.3d 733, 742 (9th

Cir. 2008) (setting forth standard of review and explaining that leave to amend may

be denied if amendment would be futile or if previous amendments failed to cure


                                           2                                     12-16226
deficiencies).

      Because we affirm on the basis that Shallow failed to state a claim, we do

not consider Shallow’s contentions concerning his service attempts and alleged

barriers to completing service.

      AFFIRMED.




                                         3                                   12-16226